Exhibit 10.9

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of this 2nd day of
February, 2012 between Series C, LLC, an Arizona limited liability company,
having an address c/o Cole Real Estate Investments, 2555 E. Camelback Road,
Suite 400, Phoenix, Arizona 85016 (“Purchaser”) and VNO TRU Hilltop Drive LP, a
Delaware limited partnership and VNO TRU Olive Avenue LP, a Delaware limited
partnership and VNO TRU Dale Mabry, LLC, a Delaware limited liability company,
each having an office at 210 Route 4 East, Paramus, New Jersey 07652
(individually, a “Seller” and collectively, the “Sellers”).

Preliminary Statement

A. VNO TRU Hilltop Drive LP is the owner of certain real property, consisting of
approximately 4.15 acres of land, together with the improvements thereon,
including, without limitation, that certain building consisting of approximately
45,947 square feet, located at 1336 Hilltop Drive, in the City of Redding,
County of Shasta, State of California, which real property is more particularly
described on Exhibit A-1 attached hereto and hereby made a part hereof (the
“Redding Property”).

B. VNO TRU Olive Avenue LP is the owner of certain real property, consisting of
approximately 3.5 acres of land, together with the improvements thereon,
including, without limitation, that certain building consisting of approximately
31,117 square feet, located at 1196 W. Olive Avenue, in the City of Merced,
County of Merced, State of California, more particularly described on Exhibit
A-2 attached hereto and hereby made a part hereof (the “Merced Property”).

C. VNO TRU Dale Mabry LLC is the owner of certain real property, consisting of
approximately 5.28 acres of land, together with the improvements thereon,
including, without limitation, that certain building consisting of approximately
44,925 square feet, located at 1702 N. Dale Mabry, in the City of Tampa, County
of Hillsborough, State of Florida, more particularly described on Exhibit A-3
attached hereto and hereby made a part hereof (the “Tampa Property”).

D. Purchaser desires to purchase the Redding Property, the Merced Property and
the Tampa Property (individually, a “Property” and collectively, the
“Properties”), and Sellers desire to sell the Properties to Purchaser, including
all land, improvements and development rights pertaining thereto, for the price
and on the terms and conditions herein set forth. As used herein, the term
“Property” shall also include: (i) all machinery, furniture, fixtures, equipment
and items of personal property of the respective Seller attached or appurtenant
to, located on or used in the ownership, use, operation or maintenance of the
corresponding Property or the improvements thereon, to the extent such items
remain on the real property after the Date of Closing (as hereinafter defined)
and subject to the rights of Lessee (as hereinafter defined) under the Lease (as
hereinafter defined) for such Property; (ii) all easements, licenses, rights and
appurtenances relating to such Property; and (iii) any assignable warranties,
guaranties, licenses or permits relating to such Property and/or the
improvements thereon, if any.

NOW THEREFORE, Sellers and Purchaser hereby covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS.

1.1 For purposes of this Agreement, unless the context shall otherwise indicate,
the terms set forth below shall be defined as follows:

(a) “Closing”—shall mean the time at which the Title Company is in possession of
all funds, instruments and documents necessary for the conveyance of title to
the Properties to Purchaser and for the Title Company to record the “Deeds” (as
hereinafter defined) and deliver the “Purchase Price” (as hereinafter defined)
to Sellers.

(b) “Date of Closing”—shall mean the date provided in Article 8 or such other
date as the parties may mutually designate for Closing.

(c) “Permitted Encumbrances”—shall mean all exceptions contained in the “Title
Reports” (as hereinafter defined) and all matters shown on the Surveys (as
hereinafter defined), in each case, only to the extent Purchaser does not timely
object in accordance with Section 5.2(a) or to which Purchaser does timely
object but thereafter waives such objection(s) in accordance with
Section 5.2(b).

ARTICLE 2. PURCHASE AND SALE.

2.1 Sellers agree to sell and convey the Properties to Purchaser and Purchaser
agrees to purchase the Properties from Sellers for the consideration and on the
terms and conditions hereinafter set forth.

2.2 The purchase price to be paid by Purchaser to Sellers at Closing for the
Properties shall be Twenty-Three Million Two Hundred Fifty-Nine Thousand Five
Hundred and No/100 Dollars ($23,259,500.00) in the aggregate (the “Purchase
Price”), payable as follows:

(a)    (i) Purchaser shall, no later than five (5) business days from the date
of execution and delivery of this Agreement by Purchaser and Sellers (the
“Execution Date”), deliver to First American Title Insurance Company, having an
address at 2425 East Camelback Road, Suite 300, Phoenix, Arizona 85016 (the
“Title Company”) the sum of Four Hundred Fifty Thousand and No/100 Dollars
($450,000.00) (the “Deposit”);

(ii) The Deposit shall be maintained by the Title Company in an
interest-bearing, FDIC insured, bank account subject to the terms of this
Agreement;

(iii) The Deposit, together with the interest accrued thereon, shall be applied
to the Purchase Price at Closing unless required to be otherwise delivered to
Purchaser or Sellers pursuant to terms of this Agreement;

(iv) Except as provided in Sections 4.1, 5.2(b), 5.2(c), 9.1 and 11.1 herein,
after the expiration of the Due Diligence Period, the Deposit, together with the
interest accrued thereon, shall be non-refundable, and, unless applied to the
Purchase Price at Closing in accordance with Section 2.2(a)(iii) above, shall
become the sole and exclusive property of Sellers;

(v) Any interest accruing on the Deposit shall be considered a part of the
Deposit and disbursed accordingly.

(b) The balance of the Purchase Price shall be paid by Purchaser to Sellers at
Closing by wire transfer of immediately available funds.

(c) The Purchase Price shall be allocated among the Properties as follows:

 

  Redding Property    —    $5,788,063.00      Merced Property    —   
$5,369,192.00      Tampa Property    —    $12,102,245.00      TOTAL    —   
$23,259,500.00   



--------------------------------------------------------------------------------

ARTICLE 3. REPRESENTATIONS.

3.1 Each Seller represents to Purchaser, as to itself and the Property owned by
such Seller, as follows:

(a) VNO TRU Hilltop Drive LP and VNO TRU Olive Avenue LP are each a limited
partnership existing under the laws of the State of Delaware and VNO TRU Dale
Mabry LLC is a limited liability company existing under the laws of the State of
Delaware, and each Seller herein mentioned has the full capacity, right, power
and authority to execute, deliver and perform this Agreement and all documents
to be executed by it pursuant hereto, and, upon the transaction contemplated by
this Agreement receiving approval by Seller’s Board of Director’s, all required
actions and approvals therefor shall have been, or will be duly taken and
obtained, prior to Closing. The individuals signing this Agreement and all other
documents executed or to be executed pursuant hereto on behalf of each Seller
are and shall be duly authorized to sign the same on such Seller’s behalf and to
bind such Seller thereto.

(b) This Agreement and all documents to be executed pursuant hereto by Sellers
are and shall be binding upon and enforceable against Sellers in accordance with
their respective terms.

(c) The execution and performance of this Agreement by each Seller will not
violate its certificate of organization or governing documents, or any other
agreement to which such Seller is a party.

(d) No Seller has (i) made a general assignment for the benefit of creditors,
(ii) filed any involuntary petition in bankruptcy or suffered the filing of any
involuntary petition by such Seller’s creditors, (iii) suffered the appointment
of a receiver to take possession of all or substantially all of such Seller’s
assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of such Seller’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.

(e) There are no leases, tenancies, licenses or other rights of occupancy with
respect to the Redding Property, or any portion thereof, other than pursuant to
(i) that certain Lease dated as of January 31, 2006 between Toys “R”
Us-Delaware, Inc. and PetSmart, Inc. (the “Redding PetSmart Lease”) and
(ii) that certain Lease dated as of June 15, 2010 between VNO TRU Hilltop Drive
L.P. and Beverages & More, Inc. (collectively, the “Redding Leases”). The
Redding PetSmart Lease was assigned to Seller pursuant to that certain
Assignment and Assumption Agreement dated October 16, 2006 between Toys “R”
Us-Delaware, Inc. and VNO TRU Hilltop Drive L.P.



--------------------------------------------------------------------------------

(f) There are no leases, tenancies, licenses or other rights of occupancy with
respect to the Merced Property, or any portion thereof, other than pursuant to
(i) that certain Lease dated as of January 31, 2006 between Toys “R”
Us-Delaware, Inc. and PetSmart, Inc. (the “Merced PetSmart Lease”) and (ii) that
certain Lease dated as of October 5, 2007 between VNO TRU Olive Avenue, LP and
Travis Credit Union (collectively, the “Merced Leases”). The Merced PetSmart
Lease was assigned to Seller pursuant to that certain Assignment and Assumption
Agreement dated October 16, 2006 between Toys “R” Us-Delaware, Inc. and VNO TRU
Olive Avenue L.P.

(g) There are no leases, tenancies, licenses or other rights of occupancy with
respect to the Tampa Property, or any portion thereof, other than pursuant to
that certain Lease dated as of July 30, 2009 between VNO TRU Dale Mabry LLC and
Nordstrom, Inc. (the “Tampa Lease”).

The Redding Leases, the Merced Leases and the Tampa Lease are individually
referred to herein as a “Lease” and collectively referred to herein as the
“Leases”. PetSmart. Inc., Nordstrom, Inc., Travis Credit Union, and Beverages &
More, Inc. are individually referred to herein as Lessee and collectively
referred to herein as “Lessees”.

(h) With respect to the Lease of the Property owned by such Seller and to such
Seller’s Knowledge: (i) the copy of such Lease and the guaranty of such Lease
(the “Guaranty”), if any, delivered to Purchaser prior to the Execution Date is
complete and accurate; (ii) such Lease and Guaranty, if any, are in full force
and effect and have not been modified, amended or assigned, except by such
modifications, amendments and assignments delivered to Purchaser by such Seller
prior to the Execution Date; (iii) such Seller has not received or given any
notice of termination or default under such Lease, and there is not any existing
or uncured claim of default by such Seller or the Lessee under such Lease;
(iv) the Lessee under such Lease has not asserted (X) any defenses, set-offs or
counterclaims with respect to its tenancy or its obligation to pay rent,
additional rent and other charges pursuant to such Lease, (Y) any right to
reduction in, refund of, allowance, credit, rebate, concession or deduction
against, or is otherwise disputing, any rent, additional rent and other charges
payable pursuant to such Lease, or (Z) any right to cancel such Lease; (v) no
construction, alteration, decoration or other work remains to be performed under
such Lease by such Seller, as landlord thereunder, all construction allowances
or other sums to be paid under the terms of such Lease by such Seller, as the
landlord thereunder, have been paid; (vi) there are no written promises,
understandings or commitments between such Seller, Lessee or other person or
entity with respect to the foregoing other than those promises, understandings
or commitments contained in the Lease or in any modification, amendment and/or
assignment thereof delivered to Purchaser by such Seller prior to the Execution
Date; (vii) all brokerage commissions and other compensation and fees payable by
reason of such Lease (including, without limitation, any renewals or expansions)
have been fully paid and there exists no exclusive or continuing leasing or
brokerage agreements as to such Property; (viii) the Lessee has not paid any
rent under such Lease for any period of more than thirty (30) days in advance
unless required to do so under the terms of such Lease; (ix) no petition has
been filed by or against the Lessee under the Federal Bankruptcy Code or any
similar State or Federal law; (x) the Lessee has no renewal options, option to
purchase or right of first refusal with respect to such Property that is not set
forth in such Lease; (xi) such Seller has the sole right to collect rent under
such Lease and such right has not been assigned, pledged, hypothecated, or
otherwise encumbered in any manner that will survive the Closing; (xii) such
Seller has had no discussions with the Lessee regarding modifying or terminating
such Lease which have not been reduced to writing; and (xiii) such Seller has
delivered to Purchaser prior to the Execution Date true and correct copies of
any subleases of such Property that are in such Seller’s possession or control.



--------------------------------------------------------------------------------

(i) Intentionally Omitted.

(j) Such Seller has not received any written notice and has no Knowledge of any
current or pending threat of litigation against such Seller or such Property
owned by such Seller which materially and adversely affect the ability of such
Seller to consummate the transactions contemplated by this Agreement.

(k) Such Seller has not received any written notice (i) from any governmental
authority regarding any violation of any law applicable to the Property owned by
such Seller (including any environmental law) except as disclosed by the Due
Diligence Materials, or (ii) of any violation of any restriction, condition or
agreement contained in any easement, restrictive covenant or any similar
instrument or agreement affecting such Property or any portion thereof; and such
Seller has no Knowledge of any such violation.

(l) Such Seller is not a “foreign person” within the meaning of
Section 1445(e)(3) of the Internal Revenue Code of 1986, as amended.

(m) Such Seller has not received any written notice and has no Knowledge that
there is any current condemnation (or threatened condemnation) of all or any
part of the Property owned by such Seller. To such Seller’s Knowledge, no action
or proceeding to change road patterns or grades which would affect ingress to or
egress from the Property owned by such Seller are pending or have been
threatened.

(n) Such Seller has provided Purchaser with complete copies of the Due Diligence
Materials in such Seller’s possession.

(o) Except for the Leases (including any modification, amendment and/or
assignment thereof delivered to Purchaser by such Seller prior to the Execution
Date) and Seller’s contract with Yellow Jacket Landscaping on the Redding
Property (terminable upon 30-days notice which Seller will provide to Purchaser
upon expiration of the Due Diligence Period and satisfaction of all other
conditions precedent to Closing), and except as set forth in the Title Reports,
such Seller is not a party to any contracts or agreements relating to the
Property owned by such Seller that would be binding upon Purchaser after the
Date of Closing.

(p) To such Seller’s Knowledge, there are no options to purchase or rights of
first refusal affecting or relating to the Property owned by such Seller except
as may be set forth in the Leases or in the Title Reports.

(q) Such Seller has not entered into any undertakings or commitments with any
governmental authority which are not of public record, which require the payment
of money or the performance of any duty in connection with the ownership of such
Property. Such Seller has not received any written notice from any governmental
authority having jurisdiction over such Property or from any other person and,
to such Seller’s Knowledge, there does not exist any other obligation to any
such governmental authority for the performance of any capital improvements or
other work to be performed by such Seller in or about such Property or donations
of monies or land (other than general real estate taxes and any other matters of
public record) which has not been completely performed and paid for.

(r) There is no action instituted by such Seller before any governmental
authority, the object of which would be to change the present zoning of or other
land-use limitations upon the Property owned by such Seller or any portion
thereof or its potential use.



--------------------------------------------------------------------------------

The term “Knowledge” as used in this Section 3.1 shall mean the actual knowledge
of Benjamin Schall, Senior Vice President, without duty of inquiry or
investigation. Each Seller represents that Benjamin Schall is the person
affiliated with such Seller that is most likely to have knowledge regarding the
matters set forth in this Section 3.1.

The representations and warranties made by each Seller with respect to its
respective Property in this Section 3.1 shall survive the Date of Closing for a
period of six (6) months (the “Survival Period”). Notwithstanding anything to
the contrary in this Agreement, it is expressly understood and agreed by the
parties that Purchaser shall not be entitled to any claim for damages or
indemnification for the breach of any of the foregoing representations and
warranties unless Purchaser has given Sellers written notice of such claim
(stating the representation or warranty alleged to have been breached, an
explanation in reasonable detail of the circumstances giving rise to the claim,
and Purchaser’s good faith estimate of the total dollar amount of the harm
suffered and likely to be suffered as a result of the alleged breach or claim)
within the Survival Period, it being understood and agreed that Sellers shall
have no further liability under or in respect of such warranties and
representations after the expiration of the Survival Period, except to the
extent of any breach or claim of which Purchaser gives Sellers written notice
prior to the expiration of the Survival Period. If, prior to Closing, Sellers
become aware that any of the representations and warranties contained in this
Section 3.1 are not true and correct in all material respects, Sellers shall
promptly notify Purchaser thereof. Consummation of Closing under this Agreement
by Purchaser with knowledge of any such breach shall constitute a waiver and
release by Purchaser of any claims arising out of or in connection with such
breach. If any of the representations and warranties contained in this
Section 3.1 are untrue in any material respect as of the Execution Date or are
intentionally made untrue by such Seller at any time prior to Closing, Purchaser
shall have the same rights and remedies that Purchaser has under Section 11.1
with respect to a Seller default.

3.2 Purchaser acknowledges that, except as expressly set forth in Section 3.1,
Sellers have not made and do not make any representations or warranties,
expressed or implied, concerning the Properties which have induced Purchaser to
execute this Agreement, including, without limitation, as to the physical
condition, income, rents, leases, expenses, operations, value of the Properties,
adequacy or fitness for use or any other matter or thing affecting or related to
the Properties or this transaction that might be pertinent in considering the
acquisition of the Properties, or the Seller’s estate, right, title and interest
therein. Sellers shall not be liable or bound by any express or implied
warranties, guaranties, promises, statements, representations or information
pertaining to the Properties, made or furnished by any real estate broker,
agent, employee, servant, officer, director, partner, shareholder or other
person representing or purporting to represent Sellers, unless such warranties,
guaranties, promises, statements, representations or information are set forth
in this Agreement.

3.3 Purchaser represents to Sellers that:

(a) Purchaser is a limited liability company organized and existing under the
laws of the State of Arizona, has the full capacity, right, power and authority
to execute, deliver and perform this Agreement and all documents to be executed
by Purchaser pursuant hereto, and all required actions and approvals therefor
have been, or prior to the date of Closing will be, duly taken and obtained. The
individuals signing this Agreement and all other documents executed or to be
executed pursuant hereto on behalf of Purchaser are and shall be duly authorized
to sign the same on Purchaser’s behalf and to bind Purchaser thereto.



--------------------------------------------------------------------------------

(b) This Agreement and all documents to be executed pursuant hereto by Purchaser
are and shall be binding upon and enforceable against Purchaser in accordance
with their respective terms.

(c) The execution and performance of this Agreement by Purchaser will not
violate its certificate of organization or governing documents, or any other
agreement to which Purchaser is a party.

(d) Purchaser has not (u) made a general assignment for the benefit of
creditors, (v) filed any involuntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (w) suffered the
appointment of a receiver to take possession of all or substantially all of
Purchaser’s assets, (x) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (y) admitted in writing its
inability to pay its debts as they come due, or (z) made an offer of settlement,
extension or composition to its creditors generally.

ARTICLE 4. DUE DILIGENCE PERIOD.

4.1(a) Purchaser shall have a period of thirty (30) days after the Execution
Date of this Agreement (the “Due Diligence Period”) in which to perform such
tests, studies, investigations, surveys and economic evaluations of the
Properties as Purchaser deems desirable. Purchaser may, for any reason or no
reason, terminate this Agreement with respect to any one or more of the
Properties by giving written notice to Sellers prior to the expiration of the
Due Diligence Period, whereupon, except with respect to those matters expressly
stated to survive termination of this Agreement, neither party shall have any
further liability hereunder with respect to such Property, and, if this
Agreement is terminated as to all of the Properties prior to expiration of the
Due Diligence Period, Purchaser shall receive a full refund of the Deposit. If
Purchaser fails to give Sellers written notice of Purchaser’s election to
terminate this Agreement prior to the expiration of the Due Diligence Period,
Purchaser’s right to terminate under this Section 4.1 shall be deemed waived.

(b) Sellers and Purchaser recognize that the roof and/or structure of one or
more of the buildings constructed on the Properties may require repair or
replacement. If Purchaser’s due diligence inspections disclose that the roof or
structural elements of the building constructed on a Property require any such
repair or replacement, which would cost in excess of Two Thousand Five Hundred
Dollars ($2,500.00) to repair or replace (a “Required Repair”), the following
terms shall apply:

(i) If Purchaser provides to Seller, prior to the expiration of the Due
Diligence Period, a copy of the inspection report disclosing such Required
Repair, and (x) the Required Repair is not Major Repair (as defined below), and
(y) the Lessee under the terms of the applicable Lease is required to make such
Required Repair, Seller shall notify such Lessee in writing, within ten
(10) business days after receipt of the inspection report disclosing such
Required Repair, that Lessee is required to perform such Required Repair in
accordance with the terms of its Lease, and in such event Seller shall have no
further obligation with respect to the Required Repair and Purchaser and Seller
shall proceed to consummate the transaction contemplated by this Agreement
without reduction of the Purchase Price.

(ii) If Purchaser provides to Seller, prior to the expiration of the Due
Diligence Period, a copy of the inspection report disclosing a Required Repair,
and (x) the Required Repair is a Major Repair (as defined below), and (y) the
Lessee under the terms of the applicable Lease is required to make such Required
Repair, Seller shall notify such Lessee in writing, within ten (10) business
days after receipt of the inspection report disclosing such Required Repair,
that Lessee is required to shall perform such Required Repair in accordance with
the terms of its Lease, and in such event Purchaser and Seller shall proceed to
consummate the transaction contemplated by this Agreement, provided however, in
the event Lessee shall not have substantially completed such Major Repair on or
before the Date of Closing, then fifty percent (50%) of the cost to complete
such Major Repair (the “Major Repair Cost”) shall be segregated from the
Purchase Price at Closing and held in escrow with the Title Company pursuant to
an escrow agreement mutually acceptable to Seller, Purchaser and the Title
Company, until such time as the Major Repair is substantially completed by the
Lessee under such Lease. Upon substantial completion of the Major Repair, the
Major Repair Cost shall be released to Seller in accordance with the escrow
agreement. As used herein, a “Major Repair” shall mean that the cost of the
repairs or replacement of the roof or structural elements of the building
constructed on the Property will exceed Twenty-Five Thousand Dollars
($25,000.00) (a “Major Repair”).



--------------------------------------------------------------------------------

(iii) If Purchaser provides to Seller, prior to the expiration of the Due
Diligence Period, a copy of the inspection report disclosing a Required Repair,
and the Lessee under the terms of the applicable Lease is required to reimburse
Seller (as lessor under the applicable Lease) the cost of such Required Repair,
in one or multiple installments, prior to expiration of the current term of the
Lease, Seller shall have no further obligation with respect to the Required
Repair and Purchaser and Seller shall proceed to consummate the transaction
contemplated by this Agreement without reduction of the Purchase Price.

(iv) If Purchaser provides to Seller, prior to the expiration of the Due
Diligence Period, a copy of the inspection report disclosing a Required Repair,
and the Lessee under the terms of the applicable Lease is required to reimburse
Seller (as lessor under the applicable Lease) prior to expiration of the current
term of the Lease an amount that is less than the cost of such Required Repair,
Purchaser and Seller shall proceed to consummate the transaction contemplated by
this Agreement and the Purchase Price shall be reduced by an amount equal to the
difference between the cost of the Required Repair and the amount thereof which
the Lessee is required to reimburse prior to expiration of the current term of
the Lease, discounted to present value by applying an interest factor,
compounded monthly, of 7.35% for the Tampa Property, 8.17% for the Redding
Property, and 8.22% for the Merced Property, as applicable, for each month of
the current term of the Lease.

(v) If Purchaser provides to Seller, prior to the expiration of the Due
Diligence Period, a copy of the inspection report disclosing a Required Repair,
and the Lessee under the terms of the applicable Lease is neither required to
make such Required Repair, nor required to reimburse Seller the cost of such
Required Repair, in accordance with the terms of the applicable Lease (a
“Landlord Repair”), Purchaser shall provide to Seller, together with a copy of
the inspection report disclosing the Required Repair, an estimate of the cost of
such repair and/or replacement (the “Correction Cost”). Within ten (10) business
days after Seller’s receipt of the Correction Cost, Seller may, by written
notice to Purchaser, elect to either (x) give Purchaser a credit against the
Purchase Price at Closing in an amount equal to the Correction Cost, or (y) not
give such credit. Seller’s failure to give such notice shall be deemed to be
Seller’s election to not give such credit. On or before the earlier of (xx) the
date which is ten (10) days after Purchaser’s receipt of written notice from
Seller that Seller has elected not to give such credit against the Purchase
Price at Closing or (yy) the date which is ten (10) days after Seller is deemed
to have elected not to give such credit against the Purchase Price at Closing,
Purchaser may terminate this Agreement by written notice to Seller with respect
to the applicable Property, whereupon, except with respect to those matters
expressly stated to survive termination of this Agreement, neither party shall
have any further liability hereunder, and (xxx) Seller shall reimburse to
Purchaser all reasonable out-of-pocket third-party due diligence expenses
incurred by Purchaser (including without limitation, reasonable attorneys fees)
with respect to the Property being terminated, within thirty (30) days after
Seller’s receipt of Purchaser’s demand therefore together with invoices and
documentation substantiating such amounts, in an amount not to exceed Thirty
Thousand Dollars ($30,000.00) with respect to each Property which has been
properly terminated hereunder, and (yyy) if this Agreement is properly
terminated hereunder as to all of the Properties, Purchaser shall, in addition
to the reimbursements set forth in (i) above, receive a full refund of the
Deposit. If Purchaser elects to terminate this Agreement for one or more, but
less than all, Properties, the Purchase Price shall be reduced by the portion of
the Purchase Price allocated to such Property(ies). The obligation of Seller to
reimburse Purchaser under this Section 4.1(b)(v) shall survive the termination
of this Agreement.



--------------------------------------------------------------------------------

(c) If this Agreement is terminated pursuant to this Section 4.1 as to one or
more, but less than all of the Properties, Sellers may elect to terminate this
Agreement as to all Properties by giving written notice to Purchaser within ten
(10) business days after delivery or receipt of a notice of election to
terminate this Agreement as to one or more, but less than all of the Properties,
whereupon, (i) Purchaser shall receive a full refund of the Deposit, and
(ii) Seller shall reimburse to Purchaser all reasonable out-of-pocket
third-party due diligence expenses incurred by Purchaser (including without
limitation, reasonable attorneys fees) with respect to the Properties, within
thirty (30) days after Seller’s receipt of Purchaser’s demand therefor, together
with invoices and documentation substantiating such amounts, in an amount not to
exceed Ninety Thousand Dollars ($90,000.00) in the aggregate. The obligation of
Seller to reimburse Purchaser under this Section 4.1(c) shall survive the
termination of this Agreement. Upon payment of said due diligence costs by
Sellers to Purchaser, except with respect to those matters expressly stated to
survive termination of this Agreement, neither party shall have any further
liability to the other hereunder. If Sellers do not elect to terminate this
Agreement pursuant to this Section 4.1(c), Sellers and Purchaser shall proceed
to the Closing with respect to the remaining Properties in accordance with the
terms and conditions of this Agreement, and the Purchase Price shall be reduced
by the portion of the Purchase Price allocated to the Property(ies) properly and
timely terminated by Purchaser hereunder.

4.2 Sellers shall, subject to the terms of the respective Lease, permit persons
designated by Purchaser, upon not less than two (2) business days notice to
Sellers, to have access to the Properties for the purpose of making, at
Purchaser’s cost and expense, surveys, measurements, tests, studies or other
investigations with respect thereto, provided (i) Purchaser shall not conduct
any invasive test involving drilling or boring of any soil, paving or structural
element, without first requesting in writing consent from Sellers prior to the
proposed activity, which consent Sellers shall not unreasonably withhold, nor
undertake any destructive activity, (ii) Purchaser shall defend indemnify and
hold Sellers and Lessee harmless from and against any and all claims, actions,
losses, costs, damages, expenses (including reasonable attorneys’ fees)
resulting directly from or arising out of Purchaser’s entry upon the Properties,
the conduct of any tests, studies or other investigations thereon, and/or the
acts or omissions of Purchaser, its agents, contractors or employees; (iii) if
Purchaser or its agents, contractors or employees causes any damage to any of
the Properties, Purchaser shall repair such damage; and (iv) Purchaser procures
(or causes any of its consultants entering upon the Property to procure) and
continues in force from and after the date of entry upon a Property and
continuing throughout the term of this license, comprehensive general liability
insurance in an amount not less than One Million Dollars ($1,000,000.00) for
injury to any one person in one occurrence and not less than Two Million Dollars
($2,000,000.00) for injuries to more than one person in one occurrence and Five
Hundred Thousand Dollars ($500,000.00) for damage to property arising out of any
one occurrence. Such insurance policy shall be issued by an insurance company
licensed to do business in the state in which the applicable Property is located
and shall name the Seller of the Property and Lessees as additional insureds.
Purchaser shall deliver to Sellers certificates of insurance evidencing such
insurance prior to the date Purchaser enters into or upon any Property. The
minimum limits of the insurance coverage to be maintained by Purchaser hereunder
shall not limit Purchaser’s liability. The term of this license shall commence
on the date of receipt by Sellers of the insurance certificate required
hereinabove, and shall terminate upon the occurrence of the earlier of
(x) expiration of the Due Diligence Period; or (y) termination of this Agreement
by either party pursuant to any provisions hereof. The indemnification
provisions of this Section 4.2 shall survive Closing and/or the earlier
termination of this Agreement. Any entry shall be conducted in such a manner as
to minimize any interference with the operations on the subject Property by
Sellers, or their respective tenants and occupants. In the event Purchaser
terminates this Agreement with respect to one or more of the Properties,
Purchaser shall deliver to Sellers, within fifteen (15) days after such
termination, a copy of any and all written tests, studies and reports prepared
by or for Purchaser which relate to the physical aspects of the Property so
terminated. If any lien shall be filed with respect to a Property as a result of
inspections, testing or services performed by or on behalf of Purchaser,
Purchaser shall cause such lien to be removed or bonded within ten (10) days
after receipt of written notice thereof from Seller. The foregoing two sentences
shall survive termination of this Agreement.



--------------------------------------------------------------------------------

4.3 Sellers have, prior to the Execution Date, delivered to Purchaser the
following materials prepared by third parties with respect to each Property, to
the extent such materials were in Seller’s possession: ALTA surveys, soil boring
logs, soil reports, service contracts, tax receipts, a current appraisal, title
reports and title policies, utility reports, real estate tax information, zoning
information, tenant correspondence, tenant leases, site/building plans and
environmental studies (“Due Diligence Materials”). The furnishing of any Due
Diligence Materials or other information by Sellers to Purchaser shall not in
any way be deemed to imply a warranty or representation by Sellers that the Due
Diligence Materials are accurate or complete (provided that the foregoing shall
not be deemed to limit the provisions of Section 3.1(n)); that the Due Diligence
Materials comply with applicable industry, community or governmental standards;
or that the Due Diligence Materials may be relied upon for any particular
purpose. Purchaser hereby waives any claims against Sellers and its contractors
and consultants for any direct damage or consequential loss resulting from
Purchaser’s reliance upon, misuse or misapplication of the Due Diligence
Materials (other than any claim that arises out of a misrepresentation under
Section 3.1(n)).

ARTICLE 5. TITLE.

5.1 Purchaser may obtain, at Purchaser’s expense, a commitment for an owner’s
policy of title insurance issued by the Title Company, certifying to Purchaser
the then status of title to each Property and setting forth all objections or
exceptions to title affecting the same (each a “Title Report” and collectively
the “Title Reports”) and a current ALTA “as-built” survey of each Property (each
a “Survey” and collectively the “Surveys”) prepared by a surveyor licensed by
the state in which the Property is located.

5.2   (a) Within thirty (30) days after the Execution Date, Purchaser shall
deliver (or cause the Title Company to deliver) to Sellers a true and complete
copy of the Title Reports (including a legible copy of each instrument shown as
an exception therein) and the Survey(s) and may notify Sellers of any objections
to the status of title to the Properties and survey matters (an “Objection
Notice”). If Purchaser fails to give an Objection Notice on or before the
expiration of the Due Diligence Period, the Title Reports and Surveys shall be
deemed approved and all matters set forth therein, other than the “Required
Removal Items” (as hereinafter defined), shall be deemed Permitted Encumbrances.
Sellers shall be under no obligation to cure any title or survey objection(s),
other than the Required Removal Items. Within ten (10) days after the applicable
Seller receives an Objection Notice, such Seller may notify Purchaser of what
actions, if any, that such Seller will take to cure each of Purchaser’s
objections (the “Sellers Response Notice”). The failure of such Seller to give a
Sellers Response Notice within such ten (10) day period shall be deemed to be an
election by such Seller not to cure any of Purchaser’s title and/or survey
objections, other than the Required Removal Items. At, or prior to Closing,
Seller shall (i) release or caused to be released any mortgages, deeds of trust
or other monetary liens on the Property of an ascertainable amount (not
including any judgment liens that may encumber the Properties or any liens
against, or caused by, the Lessee under the Lease which Lessee is responsible to
cure or discharge pursuant to the terms of the Lease), (ii) release or caused to
be released any encumbrances against title which are created by the Sellers on
or after the effective date of the applicable Title Report and which are not
caused, requested or consented to by Purchaser, (iii) cause to be removed from
the Title Reports any exceptions that can be removed by delivery of a customary
title affidavit or gap indemnity from Sellers (items (i) through (iii) being
collectively referred to as the “Required Removal Items”), and (iv) take the
actions to cure Purchaser’s objections that are agreed to be cured by Seller in
Sellers Response Notice.

(b) If Purchaser makes an objection on or before the expiration of the Due
Diligence Period and Seller elects (or is deemed to have elected) not to cure
one or more of Purchaser’s title and/or survey objections, then, on or before
the date that is five (5) business days after receipt of Seller’s Response
Notice or the expiration of Seller’s response period, whichever is earlier,
Purchaser may elect to terminate this Agreement with respect to the subject
Property(ies) by delivering written notice thereof to Seller. If Purchaser fails
to notify Seller within the time periods herein provided that Purchaser will
waive its objections to the matters disclosed by the Title Reports and Surveys
which Seller has elected (or is deemed to have elected) not to cure and proceed
to consummate the transaction contemplated by this Agreement notwithstanding any
such defects or objections, without reduction of the Purchase Price, Purchaser
shall be deemed to have elected to terminate this Agreement with respect to the
applicable Property(ies). In the event Purchaser timely terminates (or is deemed
to have terminated) this Agreement as to all of the Properties under this
Section 5.2(b), the Deposit shall be returned to Purchaser and neither party
shall have any further obligations hereunder except for matters that, by the
terms of this Agreement, expressly survive termination of this Agreement. If
Purchaser elects to terminate this Agreement for one or more, but less than all,
of the Properties, the Purchase Price shall be reduced by the portion of the
Purchase Price allocated to such Property(ies).

(c) If the Required Removal Items or any of Purchaser’s objections which Seller
has agreed to cure in Seller’s Response Notice are not satisfied by the Date of
Closing, Purchaser may, at any time prior to Seller curing such objection
(i) terminate this Agreement with respect to the subject Property, whereupon
Seller shall reimburse to Purchaser all reasonable out-of-pocket third-party due
diligence expenses incurred by Purchaser (including without limitation,
reasonable attorneys fees) with respect to the applicable Property(ies), within
thirty (30) days after Seller’s receipt of Purchaser’s demand therefore together
with invoices and documentation substantiating such amounts, in an amount not to
exceed Thirty Thousand Dollars ($30,000.00) with respect to each Property for
which this Agreement has been properly terminated hereunder, and except with
respect to those matters expressly stated to survive termination of this
Agreement, neither party shall have any further liability to the other
hereunder, or (ii) waive such objections and proceed to consummate the
transaction contemplated by this Agreement notwithstanding any such defects or
objections, without reduction of the Purchase Price. If this Agreement is
properly terminated as to all of the Properties under this Section 5.2(c),
Purchaser shall also receive a full refund of the Deposit. If Purchaser elects
to terminate this Agreement for one or more, but less than all, Properties, the
Purchase Price shall be reduced by the portion of the Purchase Price allocated
to such Property(ies).



--------------------------------------------------------------------------------

ARTICLE 6. “AS IS” PURCHASE.

6.1 Purchaser acknowledges and agrees that, as of the Date of Closing, Purchaser
shall have examined all things concerning the Properties which Purchaser deems
material to its purchase and the use of the Properties, including, but not
limited to, the title thereto, topography; geology; condition of the soil;
dimensions; availability and capacity of utilities and sanitary facilities
(including, without limitation, water and sewer connections); the use or uses to
which the Properties may be put; any restrictions related to the development or
use of the Properties; suitability for and feasibility of intended and any other
uses; zoning; the applicability of any governmental requirements; any applicable
governmental general plans; and the availability of permits, approvals and other
entitlements for applicable governmental authorities.

6.2 Purchaser acknowledges and agrees that, except as provided in
Section 4.1(b), it is purchasing the Properties “AS-IS” as of the Date of
Closing and based on its own inspection, investigation and evaluation as well as
the Sellers’ representations that are set forth in Section 3.1. Purchaser shall
be deemed to have assumed all risk, if any, resulting from any present latent or
patent defects and from the failure of the Properties to comply with legal
requirements applicable thereto, provided the foregoing shall not limit any
claims Purchaser may have against Sellers pursuant to a misrepresentation under
Section 3.1(k).

ARTICLE 7. CONDITIONS PRECEDENT.

7.1 As conditions precedent to Purchaser’s obligations to purchase the
Properties:

(i) Sellers shall tender good and marketable title in fee simple to the
Properties, subject to the Permitted Encumbrances;

(ii) all representations and covenants made by Sellers in this Agreement shall
be true and correct in all material respects as if made on and as of the Date of
Closing;

(iii) no Seller shall be in default in the performance of any covenant or
agreement to be performed by such Seller under this Agreement as of the Date of
Closing;

(iv) Sellers shall deliver to Purchaser prior to the expiration of the Due
Diligence Period, evidence that the Lessee has in effect all insurance required
to be maintained by the Lessee under the Leases;

(v) Sellers shall have delivered to Purchaser, before the Date of Closing, an
estoppel certificate executed by the Lessee with respect to each Lease
(collectively, the “Estoppel Certificates”) in the form attached as to such
Lease (or in such other form required by the terms of the applicable Lease),
provided that such estoppel certificate shall (1) be dated no earlier than
forty-five (45) days prior to the Date of Closing, (2) permit Purchaser to rely
thereon, (3) have all blanks completed or marked not applicable, as appropriate,
(4) have all exhibits completed and attached, as applicable, (5) not indicate
(X) any material discrepancy from such Lease, (Y) any Lease amendment,
assignment or subletting that was not previously provided by Sellers to
Purchaser prior to the Execution Date, or (Z) any adverse claim or landlord
default, and (6) also cover the Guaranty, if any, and is executed by the
guarantor. Sellers shall request the Estoppel Certificates no later than
forty-five (45) days prior to the Date of Closing. If after Sellers use
commercially reasonable efforts to obtain such Estoppel Certificates, Lessee
fails or refuses to execute and deliver same, Sellers may deliver a
certification to Purchaser of the matters set forth in the estoppel certificate
attached to the Leases (or such other information required by the terms of the
applicable Lease) as same is contemplated to be modified by the terms hereof,
which certification shall indemnify Purchaser against any costs, expenses,
claims, losses and liabilities based upon facts contrary to those set forth in
such certification.

(vi) As of the Date of Closing, Lessee shall not have (1) terminated its Lease
with respect to any Property, or (2) failed to comply with any monetary or other
material obligation under any of its Leases beyond any applicable notice and
cure period, which remains uncured as of the Date of Closing;

(vii) Sellers shall request, no later than forty-five (45) days prior to the
Date of Closing, and deliver to Purchaser, before the Date of Closing, an
estoppel certificate executed by all other parties to any applicable reciprocal
easement agreement, declaration of covenants, maintenance agreements,
development agreements, operation and easement agreements and any other
agreements containing conditions and/or restrictions affecting each Property
(collectively, the “REAs”) and addressed to Purchaser and stating that such
instrument is in full force and effect and is not modified (except as disclosed
in such estoppel certificate) and, to the best knowledge of the party giving the
estoppel, the applicable Seller is not in default, beyond any applicable notice
and cure periods, under the applicable instrument and all amounts, if any, due
and owing under the applicable agreement have been paid in full (collectively,
the “REA Estoppels”). If after Sellers use commercially reasonable efforts to
obtain the REA Estoppels and the parties to any applicable reciprocal easement
agreement or declaration of covenants, conditions and/or restrictions fail or
refuse to execute and deliver same, Sellers may deliver a certification to
Purchaser of the matters set forth in this Section 7.1(vii), which certification
shall indemnify Purchaser against any costs, expenses, claims, losses and
liabilities based upon facts contrary to those set forth in such certification;
and



--------------------------------------------------------------------------------

(viii) As of the Date of Closing, none of the Lessees shall have exercised or
failed to waive (if the time period to exercise has not expired) any right of
first offer or right of first refusal (a “Purchase Right”) with respect to the
purchase of any Property, or portion thereof. Purchaser and Seller agree that in
the event any Lessee gives notice of its intent to exercise, or exercises, or
fails to waive (if the time period to exercise has not expired) any Purchase
Right prior to the Date of Closing, this Agreement will terminate with respect
to such Property, in which event, the Purchase Price shall be reduced by the
portion of the Purchase Price allocated to such Property, and the remaining
Sellers and Purchaser shall be obligated to proceed to the Closing with respect
to the remaining Properties in accordance with the terms and provisions of this
Agreement. If this Agreement is terminated as to all of the Properties,
Purchaser shall receive a full refund of the Deposit, and except with respect to
those matters expressly stated to survive termination of this Agreement, neither
party shall have any further liability hereunder. In addition to the foregoing,
Seller shall also reimburse to Purchaser all reasonable out-of-pocket
third-party due diligence expenses incurred by Purchaser (including without
limitation, reasonable attorneys fees equitably allocated) with respect to any
such Property, within thirty (30) days from Seller’s receipt of Purchaser’s
demand therefor, together with invoices and documentation substantiating such
amounts, in an amount not to exceed Thirty Thousand Dollars ($30,000.00) in the
aggregate for such Property. Seller’s obligation to reimburse Purchaser under
this Section 7.1(viii) shall survive the termination of this Agreement.

In the event that the conditions precedent set forth in this Section 7.1 have
not been satisfied with respect to any of the Properties on or before the Date
of Closing, and after the giving of notice to Seller and the opportunity to cure
as described in Section 11.1 below, Purchaser may, by written notice to said
Seller, on or before the Date of Closing, elect to terminate this Agreement with
respect to the subject Property, whereupon, the Purchase Price shall be reduced
by the portion of the Purchase Price allocated to such Property, and the
remaining Sellers and Purchaser shall proceed to the Closing with respect to the
remaining Properties in accordance with the terms and provisions of this
Agreement. If this Agreement is terminated (or deemed to have been terminated as
set forth below) as to all of the Properties, Purchaser shall receive a full
refund of the Deposit. If Purchaser fails to give Seller written notice of
Purchaser’s waiver of its right to terminate this Agreement pursuant to this
Section 7.1 on or before the Date of Closing, Purchaser shall be deemed to have
elected to terminate this Agreement with respect to the subject Property.



--------------------------------------------------------------------------------

7.2 As conditions precedent to Sellers obligations to sell the Properties and to
perform all of their respective obligations at Closing: (i) Purchaser shall not
be in default in the performance of any covenant or agreement to be performed by
Purchaser under this Agreement as of the Date of Closing; and (ii) all
representations and covenants made by Purchaser in this Agreement shall be true
and correct in all material respects as if made on and as of the Date of
Closing. In the event that the condition precedents set forth in this
Section 7.2 have not been satisfied by Purchaser on or before the Date of
Closing and after the giving of notice to Purchaser and the opportunity to cure
as described in Section 11.2 below, Sellers may, by written notice to Purchaser,
on or before the Date of Closing, elect to terminate this Agreement, whereupon,
Seller shall be entitled to retain the Deposit as its sole and exclusive remedy
for such Purchaser default. If Seller fails to give Purchaser written notice of
Seller’s election to terminate this Agreement prior to Closing, Seller shall be
deemed to have waived its right to terminate hereunder.

ARTICLE 8. CLOSING.

8.1 The Closing shall occur through an escrow with the Title Company, or at such
place as may be mutually agreed upon in writing, on or before the date which is
fifteen (15) days after the expiration of the Due Diligence Period or, provided
Purchaser has given Seller notice prior to the date which is fifteen (15) days
after the expiration of the Due Diligence Period, Purchaser may postpone Closing
to a date which is not later than forty-five (45) days after the expiration of
the Due Diligence Period, or such earlier date as the parties may mutually agree
upon in writing.

8.2 At Closing, each Seller shall deliver to Purchaser:

(a) a limited or special warranty deed for each Property (each a “Deed” and
collectively the “Deeds”) executed in recordable form by the applicable Seller,
so as to convey to Purchaser good and marketable title in fee simple to each
Property, subject to the Permitted Encumbrances for that Property and for the
Tampa Property the Restriction set forth on Exhibit C annexed hereto;

(b) a counterpart original of the Assignment and Assumption Agreement for each
Lease, executed by the applicable Seller assigning such Seller’s interest in the
Lease, in substantially the form annexed hereto as Exhibit D (collectively, the
“Lease Assignments”);

(c) a bill of sale for each Property, without representation or warranty,
executed by the applicable Seller, conveying any personal property owned by such
Seller remaining on the Property after the Date of Closing, subject to the
rights of Lessee under the applicable Lease, in substantially the form annexed
hereto as Exhibit E;

(d) a counterpart original of the assignment and assumption of assignable
contracts, permits, licenses, warranties and guaranties, without representations
or warranties, for each Property executed by the applicable Seller, in the form
annexed hereto as Exhibit F (collectively, the “Assignment of Contracts”);

(e) a certificate executed by the applicable Seller reaffirming the accuracy of
such Seller’s representations and warranties contained in Section 3.1 hereof or
disclosing, where applicable, the extent to which such Seller cannot remake said
representations and warranties as of the Date of Closing (“Seller’s
Certificate”);



--------------------------------------------------------------------------------

(f) to the extent in Sellers’ possession, the original Leases, including any
amendments or modifications thereto;

(g) all transfer tax statements and affidavits, declarations and filings as may
be necessary or appropriate for purposes of recordation of the Deeds;

(h) good standing certificates and resolutions or consents of Sellers, as
applicable, as reasonably requested by the Title Company for the issuance of
title insurance;

(i) an owner’s affidavit executed by the applicable Seller in a customary form
reasonably acceptable to Sellers and the Title Company, in order for the Title
Company to issue to Purchaser policies of the title insurance without exception,
other than the Permitted Encumbrances;

(j) to the extent an ALTA 2006 Owner’s Policy is not available in a state in
which any Property is located, a “gap” indemnity for the period subsequent to
the Date of Closing until the recording of the applicable Deed, provided and
executed by the applicable Seller in a customary form reasonably acceptable to
the applicable Seller and the Title Company, in order for the Title Company to
provide gap coverage;

(k) a 1099-S request for taxpayer identification number and certification and
acknowledgment, if required by law;

(l) for each Property, a letter executed by the applicable Seller addressed to
the applicable Lessee notifying them of the sale of such Property to Purchaser,
in a form to be mutually agreed upon prior to Closing;

(m) to the extent in Sellers’ possession (a) those transferable licenses and
permits, authorizations and approvals pertaining to the Properties, if any,
which are not posted at the Properties and (b) all transferable guarantees and
warranties, if any, which Sellers have received in connection with any work or
services performed or equipment installed in and improvements erected on any of
the Properties;

(n) a “non-foreign person” affidavit in the form annexed hereto as Exhibit B-1,
Exhibit B-2 or Exhibit B-3, as applicable;

(o) for each applicable Property, a letter executed by Purchaser and the
applicable Seller addressed to each party under an REA notifying them of the
sale of such Property to Purchaser and, if required by the terms of the REA for
release of Seller from further obligations thereunder, containing an assumption
by Purchaser of the obligations of Seller thereunder accruing after the Date of
Closing, in a form to be mutually agreed upon prior to Closing (“REA Transfer
Notice(s)”); and

(p) a closing settlement statement executed by Seller and Purchaser showing the
Purchase Price and all adjustments thereto and disbursements therefrom
(“Settlement Statement(s)”).



--------------------------------------------------------------------------------

8.3 At Closing, Purchaser shall deliver to Sellers:

(a) the Purchase Price to be paid by Purchaser under Article 2, less the
Deposit;

(b) all other sums due and payable under this Agreement by Purchaser to Sellers;

(c) a counterpart original of the Lease Assignments executed by Purchaser;

(d) a counterpart original of the Assignment of Contracts executed by Purchaser;

(e) a certificate executed by Purchaser reaffirming the accuracy of Purchaser’s
representations and warranties contained in Section 3.3 hereof or disclosing,
where applicable, the extent to which Purchaser cannot remake said
representations and warranties as of the Date of Closing (“Purchaser’s
Certificate”);

(f) all transfer tax statements and affidavits, declarations and filings as may
be necessary or appropriate for purposes of recordation of the Deeds;

(g) authorization to the Title Company to disburse to Sellers the Deposit;

(h) the REA Transfer Notice(s); and

(i) the Settlement Statement(s).

8.4   (a) All real, personal property and other taxes and assessments, including
water and sewer charges, imposed upon a Property or the owner of that Property,
and all payments paid or payable by any Seller, as the owner or landlord of the
applicable Property, under any applicable REA affecting such Property, and not
paid by Lessee under the applicable Lease shall be apportioned between the
parties on the basis of a 365-day year, as of 12:01am on the Date of Closing. If
Closing shall occur before the tax rate is fixed for any of such taxes, then the
apportionment thereof shall be on the basis of the tax rate for the preceding
year applied to the latest valuation and readjustment shall be made when the
actual amount is determined. If, as of the Date of Closing, a Property shall be
affected by any special or general assessments (including the amounts of any
unpaid installments of each assessment), such assessments (or unpaid
installments thereof) shall be assumed by Purchaser; provided that Sellers shall
be responsible for any such assessments (or installments thereof) that are due
and payable prior to the Date of Closing, and any installments that relate to a
fiscal period that straddles the Date of Closing shall be apportioned between
the parties on the basis of such fiscal period, as of 12:01am on the Date of
Closing.

(b) Rentals (including minimum rent and periodic payments for real estate tax
contributions, common area maintenance cost payments, insurance and other
payments, howsoever designated in each Lease (other than “Percentage Rent” (as
defined in the Lease) and Reconciliation Payments, as hereinafter defined),
which are paid by Lessee pursuant to the Lease prior to the Date of Closing for
the month of Closing or any month after the Closing shall be prorated on a per
diem basis as of 12:01am on the Date of Closing.

(c) Percentage Rent, if any, payable under the Lease shall be prorated with
respect to the calendar year, lease year, or other applicable payment period
(“Payment Period”) in which the Closing occurs on a per diem basis based on the
number of days that each party owned the Property within the Payment Period as
and when collected. Seller shall be entitled to any Percentage Rent collected
which pertains to a Payment Period under the Lease which ends on a date prior to
the date of Closing. Seller shall be entitled to a portion (prorated on a per
diem basis as of the date of Closing) of any Percentage Rent collected which
pertains to a Payment Period under the Lease covering a period prior to the date
of Closing where such Payment Period begins prior to the Date of Closing and
ends after the date of Closing.



--------------------------------------------------------------------------------

(d) “Reconciliation Payments” (such as year end payments or refunds on account
of real estate tax contributions, common area maintenance cost payments and
insurance and other payments) made by or to Lessee under the Leases for the
applicable billing period (e.g., calendar year, lease year, fiscal year, tax
year, etc.) during which the Closing occurs shall be apportioned between
Purchaser and Sellers based on the amount paid or payable by Purchaser and
Sellers respectively for those costs and expenses that are subject to year end
adjustments in accordance with the terms of the Leases (“Adjustable Costs”),
less the amount of any payment received by Purchaser and Sellers respectively
with respect thereto (including adjustments under this Agreement in accordance
with Sections 8.4(a) and 8.4(b) above). Sellers shall, not later than thirty
(30) days after Closing, deliver to Purchaser, a detailed computation showing
all expenses incurred by Sellers on account of all such Adjustable Costs for the
period from the beginning of the applicable billing period (e.g., calendar year,
lease year, fiscal year, tax year, etc.) through and including the Date of
Closing, and the amount of payments on account of Adjustable Costs theretofore
collected by Sellers under the Leases (as adjusted pursuant to Section 8.4(b)
above) (“Tenant Charge Estimates”), together with copies of all invoices and
other evidence documenting such computation in detail required by the Leases.
Purchaser shall include the Adjustable Costs incurred by Sellers into a single
post closing reconciliation statement for one or more Reconciliation Payments as
and when appropriate for annual reconciliation of Adjustable Costs under the
Leases.

(e) Purchaser and Sellers agree to apply all rental payments (including minimum
rent and installments on account of real estate tax contributions, real estate
maintenance cost payments and insurance and other payments (howsoever designated
in each Lease)) received from the Lessee under the Leases after the Date of
Closing as follows:

(i) first, to any rents then owing for any calendar month or months following
the calendar month in which the Closing occurs until the Lessee under the
applicable Lease is current in the payment of all such rent;

(ii) next, to rents owing for the calendar month in which the Closing occurs;

(iii) next, to rents owing for any calendar month or months preceding the
calendar month in which the Closing occurs until the Lessee under the applicable
Lease, is current;

provided however, Percentage Rent shall be apportioned between Purchaser and
Sellers in accordance with Section 8.4(c) above, and Reconciliation Payments
designated as such by the Lessees shall be apportioned between Purchaser and
Sellers in accordance with Section 8.4 (d) above, whether or not the Lessees
owes other rents at such time.

(f) Neither party shall have the right to enter into any agreement that purports
to compromise claims belonging to the other, without the other party’s prior
written consent. Any such sums collected by Purchaser or Sellers (or their
respective affiliates, successor or assigns) payable to the other hereunder,
shall be paid within fifteen (15) days of receipt of the applicable payment. If
at the Date of Closing, Lessee owes any Seller any money (“Delinquent Rents”),
Purchaser shall use commercially reasonable efforts, for a period of ninety
(90) days following the Date of Closing, to collect the same for application in
accordance with the above terms of this Section 8.4; provided that Purchaser
shall not be obligated to commence legal proceedings to collect any Delinquent
Rents on behalf of any Seller. Such applicable Seller shall have the right,
subsequent to Closing, at its sole expense, to collect any Delinquent Rents
directly from Lessee, including bringing a collection action against Lessee;
provided that any such legal action or collection shall not name or join
Purchaser as a party in such action, nor include the right to evict Lessee or
terminate the Lease, whether pursuant to the Lease provisions or otherwise. To
the extent any Delinquent Rents are collected by Purchaser, subject to clauses
(i), (ii) and (iii) of Section 8.4(e), such amounts, net of reasonable costs of
collection, including without limitation, reasonable attorney’s fees, shall be
paid to Sellers no later than fifteen (15) days following the date on which such
amounts have been received by Purchaser or its agent.

(g) The provisions of this Section 8.4 shall survive Closing.



--------------------------------------------------------------------------------

8.5 If, at Closing, there are any encumbrances outstanding, other than the
Permitted Encumbrances, or any other charges affecting the Properties, Sellers
may use all or a portion of the Purchase Price to satisfy the same. The
existence of any such encumbrances or charges shall not be deemed objections to
title if Sellers shall discharge such encumbrances and/or charges at Closing.

8.6 Purchaser shall pay (i) all fees for the recording of the Deeds (except as
set forth in Section 8.7 below); (ii) one-half (1/2) of the cost of the premium
for the issuance of a CLTA title policy in the amount of the Purchase Price for
the Redding Property and the Merced Property, (iii) the additional premium, if
any, for issuance of an ALTA policy for the Redding Property and Merced
Property, (iv) the cost, if any, for extended coverage for the owner’s policies
of title insurance as well as the cost of all endorsements thereto (excluding,
however, those endorsements necessary to cure a Required Removal Item or one or
more of the matters set forth in the Objection Notice which Seller has agreed to
cure in Seller’s Response Notice, which shall be issued at Seller’s sole cost
and expense); (v) the cost of obtaining a lender’s policy of title insurance, if
any; and (vi) the costs of the Surveys.

8.7 Sellers shall pay (i) the costs of recording any documents clearing title to
the Properties; (ii) any tax stamps, realty transfer tax, fee or other similar
charge imposed by an applicable statute, rule or regulation by reason of the
transfer of title to any such Property; (iii) the cost of standard coverage for
an owner’s policy of title insurance in the amount of the Purchase Price for the
Tampa Property; and (iv) one-half (1/2) of the cost of the premium for the
issuance of a CLTA title policy for the Redding Property and the Merced
Property.

8.8 Purchaser and Sellers shall equally share escrow and closing fees, if any,
charged by the Title Company. Purchaser and Sellers shall each be responsible
for their respective legal fees.

ARTICLE 9. RISK OF LOSS.

9.1(a) In the event any “material” (as defined herein) loss or damage with
respect to any Property occurs prior to the Date of Closing, Purchaser may, at
Purchaser’s sole option, terminate this Agreement with respect to such Property
by giving written notice to Sellers, in which event, $150,000.00 of the Deposit
shall be returned to Purchaser, the Purchase Price shall be reduced by the
portion of the Purchase Price allocated to such Property, and the remaining
Sellers and Purchaser shall be obligated to proceed to the Closing with respect
to the remaining Properties in accordance with the terms and provisions of this
Agreement. The term “material” as used in this Section 9.1(a) shall mean a fire
or other casualty that, according to a reasonable estimate, acceptable to
Purchaser and the applicable Seller, results in damage to the Property which
would cost in excess of ten percent (10%) of the Purchase Price allocated to
such Property to repair and restore such Property to the condition to which the
Lessee is required to restore such Property pursuant to the terms of the
corresponding Lease. In the event of any loss or damage to any Property, or any
portion thereof, which does not result in a termination of this Agreement with
respect to such Property, the applicable Seller shall at Closing, and as a
condition precedent thereto, pay to Purchaser or credit to Purchaser against the
Purchase Price the amount of any insurance proceeds received by such Seller, or
assign to Purchaser, as of the Date of Closing in a form reasonably acceptable
to Purchaser and such Seller, all rights or claims to the same, and in addition
thereto such Seller shall credit to Purchaser at Closing the amount of any
applicable insurance deductible under policies of insurance required to be
maintained by such Seller under the applicable Lease.



--------------------------------------------------------------------------------

(b) If, prior to the Date of Closing, a governmental authority commences any
action for condemnation or a taking, or threatens an imminent action for
condemnation or a taking of any Property, or portion thereof, (a “Taking”) and
such condemnation or taking would give any Lessee of such Property the right to
terminate its Lease with respect to such Property, then Purchaser may terminate
this Agreement with respect to such Property upon notice to such Seller given
within ten (10) days after the date of receipt of notice of such Taking, or the
Date of Closing, whichever is earlier, whereupon, One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00) of the Deposit shall be returned to Purchaser, the
Purchase Price shall be reduced by the portion of the Purchase Price allocated
to such Property, and the remaining Sellers and Purchaser shall be obligated to
proceed to Closing with respect to the remaining Properties in accordance with
the terms and provisions of this Agreement. If a Taking of any Property, or
portion thereof, would give any Lessee of such Property the right to reduce
Minimum Rent (howsoever defined in the Leases) under the terms of the Lease for
such Property, then provided this Agreement has not been terminated with respect
to such Property, the Purchase Price shall be reduced so that the portion of the
Purchase Price allocated to such Property shall equal the product of the
Purchase Price allocated to such Property immediately prior to such reduction,
multiplied by a fraction, the numerator of which shall be the Minimum Rent
payable immediately after such reduction in Minimum Rent, and the denominator of
which shall be the Minimum Rent payable immediately prior to such reduction in
Minimum Rent. If, however, the Taking of any Property, or portion thereof, would
give any Lessee of such Property the right to reduce Minimum Rent, and the
Purchase Price would be reduced pursuant to the preceding sentence by an amount
greater than ten percent (10%) of the Purchase Price allocated to such Property,
then such Seller shall have the right to terminate this Agreement with respect
to such Property by giving written notice to Purchaser, in which event, One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00) of the Deposit shall be
returned to Purchaser, the Purchase Price shall be reduced by the portion of the
Purchase Price allocated to such Property (without giving effect to any
reduction in such portion of the Purchase Price pursuant to the preceding
sentence), and the remaining Sellers and Purchaser shall be obligated to proceed
to Closing with respect to the remaining Properties in accordance with the terms
and provisions of this Agreement. In the event of a Taking of any Property, or
any portion thereof, which results in a reduction in the Purchase Price, the
applicable Seller shall at Closing, and as a condition precedent thereto, pay to
Purchaser or credit to Purchaser against the Purchase Price the amount of any
condemnation proceeds received by such Seller which is required to be paid or
made available to Lessee for restoration under the applicable Lease, and such
Seller shall be entitled to receive and retain any condemnation proceeds in
excess thereof. In the event of a Taking of any Property which neither results
in a termination of this Agreement with respect to the affected Property, nor
results in a reduction of the Purchase Price, the applicable Seller shall at
Closing, and as a condition precedent thereto, pay to Purchaser or credit to
Purchaser against the Purchase Price the amount of any condemnation proceeds
received by such Seller which has not been paid or made available to the Lessee
under the applicable Lease, and/or assign to Purchaser, as of the Date of
Closing in a form reasonably acceptable to Purchaser and such Seller, all rights
or claims of such Seller to any condemnation proceeds with respect to such
Taking.

ARTICLE 10. BROKERAGE.

10.1 Purchaser and Sellers each represent that it has dealt with no broker or
brokers with respect to the Properties or the negotiation, execution or delivery
of this Agreement other than CB Richard Ellis, Inc. (the “Broker”). At Closing,
Sellers shall pay a broker’s commission to the Broker pursuant to a separate
brokerage agreement. Each party shall indemnify, defend and hold each other
harmless from and against any claims or demands for brokerage commissions,
finder’s fees or other compensation resulting from a breach by it of the
foregoing representations.



--------------------------------------------------------------------------------

ARTICLE 11. REMEDIES.

11.1 Notwithstanding any law, rule of court or custom to the contrary, if
Sellers shall default in any of their obligations to be performed under this
Agreement and such default shall continue for ten (10) days after Sellers
receipt of notice thereof from Purchaser, Purchaser’s sole remedies for Sellers
failure to perform its obligations under this Agreement shall be the right to:

(i) terminate this Agreement, whereupon the Deposit shall be refunded to
Purchaser and Sellers shall be required to promptly reimburse Purchaser for all
out-of-pocket costs and expenses incurred by Purchaser in connection with the
transactions contemplated by this Agreement (which obligation shall survive the
termination of this Agreement), and thereafter, except with respect to those
matters expressly stated to survive termination of this Agreement, neither party
shall have any further liability hereunder; or

(ii) seek to obtain specific performance of Sellers obligations hereunder,
provided that any action for specific performance shall be commenced within one
hundred twenty (120) days after such default.

11.2 IF PURCHASER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND
SUCH DEFAULT SHALL CONTINUE FOR TEN (10) DAYS AFTER PURCHASER’S RECEIPT OF
NOTICE THEREOF FROM SELLERS, SELLERS SHALL HAVE THE RIGHT TO CANCEL AND
TERMINATE THIS AGREEMENT, IN WHICH EVENT THE TITLE COMPANY SHALL IMMEDIATELY PAY
THE DEPOSIT TO SELLERS AS LIQUIDATED DAMAGES, AND NOT AS A PENALTY, AND UPON
SUCH TERMINATION, EACH PARTY SHALL BE RELEASED FROM ALL DUTIES AND OBLIGATIONS
UNDER THIS AGREEMENT (EXCEPT WITH RESPECT TO THOSE MATTERS EXPRESSLY STATED TO
SURVIVE TERMINATION OF THIS AGREEMENT). SELLERS AND PURCHASER ACKNOWLEDGE AND
AGREE THAT IF PURCHASER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
SELLERS SHALL BE ENTITLED TO DAMAGES BUT THAT SUCH DAMAGES WILL BE EXTREMELY
DIFFICULT AND IMPRACTICABLE TO ASCERTAIN. THEREFORE, SELLER AND PURCHASER AGREE
THAT THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF SELLERS DAMAGES.
ADDITIONALLY, THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS
3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER
PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER HEREBY
WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389.

Initials of Sellers: /s/ MF /s/ MF /s/ MF                 Initials of Purchaser:
/s/ TW

ARTICLE 12. SURVIVAL.

12.1 Except as to those matters expressly stated to survive closing of title
hereunder, delivery and acceptance of the Deeds at Closing shall be deemed to
constitute full compliance by Sellers with all of the terms, covenants and
conditions on Sellers’ part to be performed.



--------------------------------------------------------------------------------

ARTICLE 13. NOTICES.

13.1 Subject to the further provisions of this Article 13, whenever it is
provided herein that any notice, demand, request, consent, approval or other
communication shall or may be given to either of the parties by the other, it
shall be in writing and, any law or statute to the contrary notwithstanding,
shall not be effective for any purpose unless same shall be given or served by
registered or certified mail, postage prepaid, return receipt requested, or by a
recognized overnight mail carrier (public or private) addressed as follows:

 

  If to Seller:    VNO TRU Hilltop Drive LP      VNO TRU Olive Avenue LP     
VNO TRU Dale Mabry, LLC      c/o Vornado Realty Trust      210 Route 4 East     
Paramus, New Jersey 07652      Attention: Chief Financial Officer  
with a copy to:    VNO TRU Hilltop Drive LP      VNO TRU Olive Avenue LP     
VNO TRU Dale Mabry, LLC      c/o Vornado Realty Trust      888 Seventh Avenue  
   New York, New York 10019      Attention: Senior Vice President  
If to Purchaser:    Series C, LLC      c/o Cole Real Estate Investments     
2555 E. Camelback Road, Suite 400      Phoenix, Arizona 85016      Attention:
Legal Department   with a copy to:    Kutak Rock LLP      8601 N. Scottsdale
Road, Suite 300      Scottsdale, Arizona 85253      Attention: Jason D. Stych

or at such other address as either party may from time to time designate by
notice to the other as herein provided.

13.2 Any notice hereunder shall be deemed to have been given or served on the
date on which such notice is delivered to the party intended; delivered to the
then designated address of the party intended; rejected at the then designated
address of the party intended; or upon inability to deliver because of changed
address of which no notice was given. Notices may be given as to a Property by
the Seller thereof without joinder by the other Sellers. Notices may be given by
a party’s attorney or other representative.



--------------------------------------------------------------------------------

ARTICLE 14. ASSIGNABILITY.

14.1 This Agreement may not be assigned by Purchaser without Sellers’ prior
consent, except that Seller’s consent shall not be required for Purchaser to
assign this Agreement in whole or in part (on a Property by Property basis) to
one or more entities which is an “affiliate” of Cole Operating Partnership II,
LP or Cole REIT III Operating Partnership, LP at the time of Closing. The term
“affiliate” means a person, corporation, partnership, limited liability company
or other business entity who or which directly or indirectly owns or controls,
is owned or controlled by, or is under common ownership or control with Cole
Operating Partnership II, LP or Cole REIT III Operating Partnership, LP.
Purchaser may not assign this Agreement until and unless such assignment
includes an assignment of the Deposit (or the portion allocable to the affected
Property or Properties) and the assignee assumes in writing all of Purchaser’s
rights, duties and obligations under this Agreement with respect to the affected
Property or Properties (other than the obligation to deliver the Deposit if the
Deposit was previously delivered to the Title Company) and a true and correct
copy of such assumption is delivered to Seller at or prior to Closing. In the
event Purchaser desires to assign this Agreement to anyone other than an
“affiliate” of Cole Operating Partnership II, LP or Cole REIT III Operating
Partnership, LP it may do so only with the written consent of Seller which
consent may be granted or withheld in Seller’s discretion.

ARTICLE 15. SELLER COVENANTS.

15.1 Sellers agree that they shall not after the expiration of the Due Diligence
Period, without Purchaser’s prior written consent, not to be unreasonably
withheld: (i) amend any Lease in any manner except as may be required under the
terms of such Lease (and Sellers shall give Purchaser five (5) business days
notice before entering into any such amendment); (ii) to the extent Sellers’
consent is required under the respective Lease and can be withheld without
violating standards of reasonableness required by the Lease, or implied
covenants of good faith and fair dealing, consent to an assignment of any Lease
or a sublease of the premises demised thereunder; (iii) consent to any
termination or surrender of any Lease, (iv) to the extent Sellers’ consent is
required under the respective Lease and can be withheld without violating
standards of reasonableness required by the Lease, or implied covenants of good
faith and fair dealing, consent to an alteration of the premises demised
thereunder; (v) grant any rent abatement or concessions to Lessee; and/or
(vi) enter into any contracts of sale or letters of intent for the acquisition
or disposition of any of the Properties. The form of any amendment or consent
required or permitted to be granted by Sellers under this Section 15.1 shall be
subject to the review and approval by Purchaser, which approval shall not be
unreasonably withheld, condition or delayed, and shall be deemed granted if not
reasonably denied within five (5) business days after the date on which such
form has been provided to Purchaser. Prior to the expiration of the Due
Diligence Period, Sellers shall give Purchaser not less than five (5) business
days notice prior to undertaking any of the foregoing.

15.2 From the Execution Date and until the Date of Closing, or sooner
termination of this Agreement, Sellers shall use commercially reasonable efforts
to enforce the terms of the Leases requiring the Lessee to: (i) maintain the
existing insurance policies covering the Properties or, if any of such policy is
expiring, cause such policy to be replaced with a new policy containing the same
coverage; and (ii) maintain the Properties in the condition required by the
terms of the Leases.



--------------------------------------------------------------------------------

15.3 From the Execution Date and until the Date of Closing or sooner termination
of this Agreement, Sellers shall: (i) deliver to Purchaser, promptly after
sending or receipt by Sellers, a copy of all written default and other material
notices to and from Lessee and all written notices of any violations issued to
Sellers by governmental authorities with respect to any Property and any other
material notices received from any governmental authority with respect to any
Property; (ii) not alter, amend or become a party to any new agreement with
respect to any of the Properties unless the agreement is terminable within
thirty (30) days after the Closing and such termination can occur without
penalty or other cost to Purchaser; (iii) perform their obligations under all
Leases, REA’s, contracts and Permitted Encumbrances; (iv) not settle any
condemnation claim or insurance casualty claim without Purchaser’s prior written
consent, not to be unreasonably withheld or delayed; (v) not, without the prior
written consent of Purchaser, not to be unreasonably withheld, take any action
before any governmental authority, the object of which would be to change the
present zoning of or other land-use limitations upon any Property or any portion
thereof or its potential use; (vi) use commercially reasonable efforts to
enforce the obligations of Lessee under the Leases; (vii) not perform any
alterations of a structural nature at any of the Properties, except if required
pursuant to the Leases or by applicable law; and (viii) not remove any
machinery, furniture, fixtures, equipment and items of personal property of any
Seller attached or appurtenant to, located on or used in the ownership, use,
operation or maintenance of the corresponding Property or the improvements
thereon, unless same is replaced with similar items of equal or better value.

ARTICLE 16. MISCELLANEOUS.

16.1 This Agreement may be executed in counterparts, each of which shall be
deemed an original. The signature of a party to any counterpart may be attached
to any other counterpart. Any counterpart to which is attached the signatures of
all parties shall constitute an original of this Agreement.

16.2 This Agreement, the Preliminary Statement and Exhibits annexed hereto and
hereby made a part hereof constitute the entire understanding between the
parties hereto and all prior agreements between the parties with respect to the
subject matter hereof are deemed to be merged herein.

16.3 This Agreement and the rights and obligations of the parties hereunder
shall be governed by and construed, interpreted and enforced in accordance with
the internal laws of the State of New Jersey (without giving effect to the
principles thereof relating to conflicts of law), except to the extent the laws
of the State where the Properties are located are required to apply.

16.4 If either party brings an action at law or in equity to enforce or
interpret this Agreement, the prevailing party in such action shall be entitled
to recover reasonable attorney’s fees and court costs for all stages of
litigation, including, but not limited to, appellate proceedings, in addition to
any other remedy granted under this Agreement.

16.5 The rule of strict construction shall not apply to this Agreement. This
Agreement has been prepared by Sellers and their professional advisors and
reviewed and modified by Purchaser and its professional advisors. Sellers,
Purchaser and their separate advisors believe that this Agreement is the product
of all of their efforts, that it expresses their agreements, and that it should
not be interpreted in favor of or against either Sellers or Purchaser merely
because of their efforts in preparing it.

16.6 If any clause or provision of this Agreement is held to be illegal, invalid
or unenforceable, or the application thereof to any person or circumstance shall
to any extent be illegal, invalid or unenforceable, under present or future laws
effective during the term hereof or of any provisions hereof which survive
Closing, then and in any such event, it is the express intention of the parties
hereto that the remainder of this Agreement, or the application of such clause
or provision other than to those as to which it is held illegal, invalid or
unenforceable, shall not be affected thereby, and each clause or provision of
this Agreement and the application thereof shall be legal, valid and enforceable
to the fullest extent permitted by law.

16.7 This Agreement shall apply to, inure to the benefit of and be binding upon
and enforceable against the parties hereto and their respective successors,
permitted assigns, heirs, executors, administrators and legal representatives to
the same extent as if specified at length throughout this Agreement.

16.8 Time is of the essence of this Agreement. The term “days” shall be deemed
to mean calendar days. If the date for performance of any action or for the
expiration of any time period shall fall on a weekend or a holiday honored by
the federal government, such date of performance or expiration shall be extended
until the next business day.



--------------------------------------------------------------------------------

16.9 The headings inserted at the beginning of each paragraph are for
convenience of reference only and shall not limit or otherwise affect or be used
in the construction of any of the terms or provisions hereof. The plural shall
include the singular and the singular, the plural, wherever the context so
requires. The use of any one gender shall include all others.

16.10 This Agreement shall not be modified or amended unless such amendment is
set forth in writing and executed by both Sellers and Purchaser with the
formalities hereof.

16.11 Between the Execution Date through and including the Date of Closing,
except as otherwise expressly provided herein, each party to this Agreement
shall not (and shall cause its respective agents, employees, attorneys and
advisors, including, without limitation, financial institutions, to not)
disclose, make known, divulge, disseminate or communicate the Purchase Price or
any of the terms of this Agreement or this transaction or any agreement,
document or understanding pertinent to the transaction contemplated by this
Agreement or the Properties, except (i) as required by law, and (ii) to its
agents, employees, attorneys and advisors including, without limitation,
financial institutions, involved in the subject transaction. Furthermore,
between the Execution Date through and including the Date of Closing, all Due
Diligence Materials provided by Sellers or its agents and representatives to
Purchaser with respect to the Properties (“Confidential Information”) shall be
treated as confidential information by Purchaser, using the same degree of care
a reasonably prudent person would employ with respect to its own proprietary or
confidential information of like importance. Notwithstanding the foregoing,
Purchaser may disclose Confidential Information (i) to its respective
consultants, investors, lenders, appraisers, attorneys, accountants, advisers,
and affiliates (collectively, “Related Parties”), provided the Purchaser shall
advise each parties of the confidential nature of such information and that such
parties are required to maintain the confidentiality thereof, and (ii) to the
extent Purchaser is required to disclose the same pursuant to a court order,
applicable laws or pursuant to a legal dispute between Purchaser and Seller.
Purchaser and the Related Parties shall not be obligated to keep confidential
any Confidential Information that (1) is already in the public domain, (2) is or
becomes generally available to the public other than as a result of a disclosure
by Purchaser, or (3) is or becomes available to Purchaser on a non-confidential
basis from a source other than Seller who, to Purchaser’s knowledge, is not
subject to a confidentiality agreement with, or other obligation of secrecy to,
Seller prohibiting such disclosure. The provisions of this Section 16.11 shall
survive any termination of this Agreement for a period of twelve (12) months.

16.12 Sellers may elect to exchange any one or more of the Properties for
another property of a like kind. The parties acknowledge that it is Sellers’
intent that the exchange qualify as a tax-deferred exchange under Section 1031
of the Internal Revenue Code of 1986, as amended (the “Code”). Therefore, to the
extent possible, the provisions of this Section 16.12 shall be interpreted
consistently with this intent. Sellers shall provide Purchaser with a written
statement stating its intent to enter into an exchange at least three (3) days
prior to the Date of Closing. If Sellers exercise the right to exchange one or
more of the Properties, a Seller may, on or before the Date of Closing, assign
its rights under this Agreement to a “qualified intermediary”, as defined in
Treasury Regulation 1.1031(k)-1(g)(4) (the “Accommodator”) or transfer a
Property or the Properties to the Accommodator subject to all of Purchaser’s
rights under this Agreement. In either case, all or a portion of the payments
which Purchaser is obligated to make to Sellers under this Agreement, as
designated by Sellers, shall be made to an escrow agent or the Accommodator, as
appropriate, and not to Sellers. Purchaser agrees to reasonably cooperate with
the Sellers and the Accommodator in arranging the exchange, at no cost or
expense to Purchaser, other than legal fees of Purchaser’s counsel to review the
documents described below. Purchaser shall execute any and all documents
reasonably requested by Sellers and the Accommodator to facilitate the exchange
as a tax-deferred exchange under Section 1031 of the Code and the Treasury
Regulations thereunder, including, but not limited to, any appropriate amendment
to this Agreement and any appropriate escrow instructions; provided, however,
that no such document shall adversely affect Purchaser in any respect or change
any of the economic terms and conditions of the transaction contemplated by this
Agreement with respect to Purchaser. In no event shall Purchaser be obligated to
acquire title to any other property. The obligations of the parties under this
Section 16.12 shall survive the Closing and the delivery of the Deeds.



--------------------------------------------------------------------------------

16.13 Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in building in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit. “This disclosure is made pursuant to Florida Statute Section 404.056(8)
and is not intended to be a warranty by any party as to the presence or absence
of radon gas.”

16.14 Purchaser and Sellers represent and warrant to the other that it is not
listed, nor is it owned or controlled by, or acting for or on behalf of any
person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or to such party’s knowledge, any other list of
persons or entities with whom the other party is restricted from doing business
with. Purchaser and Sellers shall provide documentary and other evidence of its
identity and ownership as may be reasonably requested by the other party at any
time to enable such other party to verify Purchaser’s or Seller’s, as
applicable, identity or to comply with any legal requirement.

16.15 Sellers have each appointed Vornado Realty Trust (“Vornado”), whose
address is 210 Route 4 East, Paramus, New Jersey 07652, as its authorized
signatory, to execute this Agreement. Purchaser acknowledges that Vornado will
not be acting in a personal capacity, but rather in a representative capacity as
the authorized signatory for Sellers. Purchaser agrees that it shall look only
to the Seller of the applicable Property and said Seller’s assets for the
performance of such Seller’s obligations under this Agreement and for the
satisfaction of any right of Purchaser for the collection of any claim, judgment
or other judicial determination (whether at law or in equity) or arbitration
award requiring the payment of money, and neither Vornado nor any of its agents,
incorporators, shareholders, beneficiaries, trustees, officers, directors,
employees, partners, principals (disclosed or undisclosed) or affiliates or any
of their respective assets or property shall be subject to any claim, judgment,
levy, lien, execution, attachment or other enforcement procedure (whether at law
or in equity) for the satisfaction of Purchaser’s rights and remedies under or
with respect to this Agreement, the relationship of Purchaser and Sellers under
this Agreement or under law or any liability or obligation of Sellers to
Purchaser. The limitation of Sellers’ liability under this Agreement shall apply
with equal force and effect to, and as a limitation on and a waiver of any
liability of, Vornado.



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

PURCHASE AND SALE AGREEMENT

BETWEEN

VNO TRU HILLTOP DRIVE LP, VNO TRU OLIVE AVENUE LP,

VNO TRU DALE MABRY, LLC

AND

SERIES C, LLC

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PURCHASER:     SERIES C, LLC, an Arizona limited liability company     By:   /s/
Todd J. Weiss     Name:   Todd J. Weiss     Title:   Authorized Officer

Remainder of Page Intentionally Left Blank



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

PURCHASE AND SALE AGREEMENT

BETWEEN

VNO TRU HILLTOP DRIVE LP, VNO TRU OLIVE AVENUE LP, VNO TRU DALE MABRY LLC

AND

SERIES C, LLC

SELLERS:

 

VNO TRU HILLTOP DRIVE LP, a Delaware limited partnership   By:   Vornado Realty
Trust,     Its authorized signatory     By:  

/s/ Michael Fascitelli

    Name:   Michael Fascitelli     Title:   CEO VNO TRU OLIVE AVENUE LP, a
Delaware limited partnership   By:   Vornado Realty Trust,     Its authorized
signatory     By:  

/s/ Michael Fascitelli

    Name:   Michael Fascitelli     Title:   CEO

VNO TRU DALE MABRY LLC, a Delaware limited liability

company

  By:   Vornado Realty Trust,     Its authorized signatory     By:  

/s/ Michael Fascitelli

    Name:   Michael Fascitelli     Title:   CEO